Exhibit 10.3

 

 

 

ADMINISTRATION AGREEMENT

between

DRIVE AUTO RECEIVABLES TRUST 2019-3,

as Issuer,

SANTANDER CONSUMER USA INC.,

as Administrator

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of June 19, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.    Duties of the Administrator      1   2.    Records      3
  3.    Compensation; Payment of Fees and Expenses      3   4.    Independence
of the Administrator      3   5.    No Joint Venture      3   6.    Other
Activities of the Administrator      3   7.    Representations and Warranties of
the Administrator      4   8.    Administrator Termination Events; Termination
of the Administrator      4   9.    Action upon Termination or Removal      6  
10.    Liens      6   11.    Notices      6   12.    Amendments      6   13.   
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      8   14.   
Headings      8   15.    Counterparts      8   16.    Entire Agreement      9  
17.    Severability of Provisions      9   18.    Not Applicable to Santander
Consumer in Other Capacities; Merger of Administrator      9   19.    Benefits
of the Administration Agreement      9   20.    Delegation of Duties      9  
21.    Assignment      10   22.    Nonpetition Covenant      10   23.   
Limitation of Liability      10   24.    Other Interpretive Provisions      11  

 

-i-



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, supplemented or otherwise modified
and in effect from time to time, this “Agreement”) dated as of June 19, 2019, is
between DRIVE AUTO RECEIVABLES TRUST 2019-3, a Delaware statutory trust (the
“Issuer”), SANTANDER CONSUMER USA INC., an Illinois corporation, as
administrator (“Santander Consumer” or the “Administrator”), and WILMINGTON
TRUST, NATIONAL ASSOCIATION, a national banking association, as indenture
trustee (the “Indenture Trustee”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned such terms in Appendix
A to the Sale and Servicing Agreement dated as of June 19, 2019 (the “Sale and
Servicing Agreement”) by and between Santander Drive Auto Receivables LLC, as
seller, the Issuer, the Administrator, as servicer, and the Indenture Trustee.

W I T N E S S E T H :

WHEREAS, Santander Drive Auto Receivables LLC (the “Seller”) and Wells Fargo
Delaware Trust Company, N.A. (the “Owner Trustee”) have entered into the Amended
and Restated Trust Agreement dated as of June 19, 2019 (the “Trust Agreement”).

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and has
entered into certain agreements in connection therewith, including, (i) the Sale
and Servicing Agreement, (ii) the Indenture and (iii) the Depository Agreement
(the Trust Agreement and each of the agreements referred to in clauses
(i) through (iii) are referred to herein collectively as the “Issuer
Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer is required to perform
certain duties;

WHEREAS, the Issuer desires to have the Administrator administer the affairs of
the Issuer and perform certain of the duties of the Issuer and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator specifically enumerated herein and in the
Issuer Documents and administer and perform all of the duties and obligations of
the Issuer under the Issuer Documents and no additional duties shall be read to
be included herein; provided, however, that the Administrator shall have no
obligation to make any payment

 

      Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

required to be made by the Issuer under any Issuer Document. In addition, the
Administrator shall consult with the Issuer regarding its duties and obligations
under the Issuer Documents. The Administrator shall monitor the performance of
the Issuer and shall advise the Issuer when action is necessary to comply with
the Issuer’s duties and obligations under the Issuer Documents. Other than such
items to be performed by the Indenture Trustee pursuant to Section 6.6 of the
Indenture, the Administrator shall perform such calculations, and shall prepare
for execution by the Issuer or shall cause the preparation by other appropriate
persons of all such documents, reports, filings, instruments, certificates,
notices and opinions as it shall be the duty of the Issuer to prepare, file or
deliver pursuant to the Issuer Documents. In furtherance of the foregoing, the
Administrator shall take all appropriate action that is the duty of the Issuer
to take pursuant to the Issuer Documents, and shall prepare, execute, file and
deliver on behalf of the Issuer all such documents, reports, filings,
instruments, certificates, notices and opinions as it shall be the duty of the
Issuer to prepare, execute, file or deliver pursuant to the Issuer Documents or
otherwise by law.

(b) Notices to Rating Agencies. The Administrator shall give notice to each
Rating Agency of (i) any merger or consolidation of the Owner Trustee pursuant
to Section 10.4 of the Trust Agreement; (ii) any merger or consolidation of the
Indenture Trustee pursuant to Section 6.9 of the Indenture; (iii) any
resignation or removal of the Indenture Trustee pursuant to Section 6.8 of the
Indenture; (iv) any Default or Event of Default of which it has been provided
notice pursuant to Section 6.5 of the Indenture; (v) the termination of, and/or
appointment of a successor to, the Servicer pursuant to Section 7.1 of the Sale
and Servicing Agreement; and (vi) any supplemental indenture pursuant to
Section 9.1 or 9.2 of the Indenture; which notice shall be given in the case of
each of clauses (i) through (vi) promptly upon the Administrator being notified
thereof by the Owner Trustee, the Indenture Trustee or the Servicer, as
applicable.

(c) Dissolution of the Issuer. Upon dissolution of the Issuer, the Administrator
shall wind up the business and affairs of the Issuer in accordance with
Section 9.2 of the Trust Agreement.

(d) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take or which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

(e) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

 

   2    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, a successor Administrator or successor Servicers,
or the consent to the assignment by the Note Registrar, Paying Agent or
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders or Certificateholders under the Transaction Documents,
(y) except as provided in the Transaction Documents, sell the Trust Estate or
(z) take any other action that the Issuer directs the Administrator not to take
on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Seller and the Indenture Trustee at any time during normal
business hours.

3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement, the
Administrator shall be entitled to receive $2,500 annually, which shall be
solely an obligation of the Servicer; provided, however, notwithstanding the
foregoing, such compensation shall in no event exceed the Servicing Fee for the
related annual period. The Administrator shall pay all expenses incurred by it
in connection with its activities hereunder.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator, the Issuer or the Owner Trustee as members of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, (ii) shall be construed to impose any liability as such
on the Administrator, the Issuer or the Owner Trustee or (iii) shall be deemed
to confer on the Administrator, the Issuer or the Owner Trustee any express,
implied or apparent authority to incur any obligation or liability on behalf of
the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

 

   3    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a corporation validly existing and
in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, to deliver and to
perform its obligations under the Transaction Documents to which it is a party.
The Administrator has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Administrator to perform its obligations under the
Transaction Documents or affect the enforceability or collectability of the
Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party have
been duly authorized by all necessary action on the part of the Administrator
and do not contravene or constitute a default under (i) any applicable law, rule
or regulation, (ii) its organizational documents or (iii) any material agreement
to which the Administrator is a party by which its properties are bound (other
than violations of such laws, rules, regulations, organizational documents or
agreements which do not affect the legality, validity or enforceability of any
of such agreements and which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Administrator’s ability to perform its obligations under, the Transaction
Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectability of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

8. Administrator Termination Events; Termination of the Administrator.

(a) Subject to clause (d) below, the Administrator may resign its duties
hereunder by providing the Issuer with at least sixty (60) days’ prior written
notice.

 

   4    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

(b) Subject to Section 3.15 of the Indenture, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice.

(c) The occurrence of any one of the following events (each, an “Administrator
Termination Event”) shall also entitle the Issuer, subject to Section 21 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to duly observe or perform in any respect
any other of its covenants or agreements in this Agreement, which failure
materially and adversely affects the rights of the Issuer or the Noteholders,
and which continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing a
majority of the Note Balance of the Outstanding Notes, voting together as a
single class; or

(ii) the Administrator suffers a Bankruptcy Event;

provided, however, that if any delay or failure of performance referred to under
clause (c)(i) above shall have been caused by force majeure or other similar
occurrence, the 90 day grace period referred to in such clause (c)(i) shall be
extended for an additional 60 calendar days.

(d) If an Administrator Termination Event shall have occurred, the Issuer may,
subject to Section 21 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however that such termination shall not become effective
until such time as the Issuer, subject to Section 21 hereof, shall have
appointed a successor Administrator in the manner set forth below. Upon any such
termination or upon a resignation of the Administrator in accordance with
Section 8(a) hereof, all rights, powers, duties and responsibilities of the
Administrator under this Agreement shall vest in and be assumed by any successor
Administrator appointed by the Issuer, subject to Section 21 hereof, pursuant to
a management agreement between the Issuer and such successor Administrator,
containing substantially the same provisions as this Agreement (including with
respect to the compensation of such successor Administrator), and the successor
Administrator is hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Administrator, as attorney-in-fact or otherwise, all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect such vesting and assumption. Further,
in such event, the Administrator shall use its commercially reasonable efforts
to effect the orderly and efficient transfer of the administration of the Issuer
to the new Administrator. No resignation or removal of the Administrator shall
be effective until a successor Administrator shall have been appointed by the
Issuer.

(e) The Issuer, subject to Section 21 hereof, may waive in writing any
Administrator Termination Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Termination Event, such Administrator Termination Event shall
cease to exist, and any Administrator Termination Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Termination Event
or impair any right consequent thereon.

 

   5    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal or
resignation of the Administrator pursuant to Section 8, the Administrator shall
be entitled to be paid by the Servicer all fees accruing to it to the date of
such termination or removal.

10. Liens. The Administrator will not directly or indirectly create, suffer or
allow to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile or by electronic transmission, and addressed in each case as
specified on Schedule I to the Sale and Servicing Agreement or at such other
address as shall be designated by any of the specified addressees in a written
notice to the other parties hereto. Delivery shall occur only upon receipt or
reported tender of such communication by an officer of the recipient entitled to
receive such notices located at the address of such recipient for notices
hereunder.

12. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

(i) the Administrator delivers an Opinion of Counsel to the Indenture Trustee to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Administrator notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Issuer, the
Administrator and the Indenture Trustee, with the consent of the Holders of
Notes evidencing not less than a majority of the aggregate principal amount of
the Controlling Class, for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Depository Agreement.

 

   6    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

(c) Any term or provision of this Agreement may also be amended from time to
time by the Administrator for the purpose of conforming the terms of this
Agreement to the description thereof in the Prospectus or, to the extent not
contrary to the Prospectus, to the description thereof in an offering memorandum
with respect to the 144A Notes or the Certificates without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee or any other
Person, provided, however, the Administrator shall provide written notification
of the substance of such amendment to the Issuer, the Owner Trustee and the
Indenture Trustee and promptly after the execution of any such amendment, the
Administrator shall furnish a copy of such amendment to the Issuer, the Owner
Trustee and the Indenture Trustee.

(d) Prior to the execution of any amendment pursuant to this Section 12, the
Administrator shall provide written notification of the substance of such
amendment to each Rating Agency and the Owner Trustee; and promptly after the
execution of any such amendment, the Administrator shall furnish a copy of such
amendment to each Rating Agency, the Owner Trustee and the Indenture Trustee;
provided, that no amendment pursuant to this Section 12 shall be effective which
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person (which consent shall
not be unreasonably withheld or delayed).

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.

(f) Notwithstanding subsections (a) and (b) of this Section 12, this Agreement
may only be amended by the Administrator if (i) the Majority Certificateholders,
or, if 100% of the aggregate Percentage Interests is then beneficially owned by
Santander Consumer and/or its Affiliates, such Person (or Persons) consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Administrator or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders. In determining whether 100% of the
aggregate Percentage Interests is then beneficially owned by Santander Consumer
and/or its Affiliates for purposes of clause (i), any party shall be entitled to
rely on an Officer’s Certificate or similar certification of Santander Consumer
or any Affiliate thereof to such effect.

 

   7    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAWS, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(ii) consents that any such Proceeding may be brought and maintained in such
courts and waives any objection that it may now or hereafter have to the venue
of such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 11 of this Agreement;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

14. Headings. The article and section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

   8    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

16. Entire Agreement. The Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral and written understandings. There are no unwritten agreements among the
parties with respect to the transactions described in the Transaction Documents.

17. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

18. Not Applicable to Santander Consumer in Other Capacities; Merger of
Administrator.

(a) Nothing in this Agreement shall affect any obligation Santander Consumer may
have in any other capacity.

(b) Any entity (i) into which the Administrator may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the
Administrator shall be a party, or any entity succeeding to the business of the
Administrator or (ii) more than 50% of the voting stock or voting power and 50%
or more of the economic equity of which is owned directly or indirectly by Banco
Santander, S.A. and which executes an agreement of assumption to perform every
obligation of the Administrator under this Agreement, shall be the successor to
the Administrator under this Agreement, in each case, without the execution or
filing of any paper of any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

19. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

20. Delegation of Duties. The Administrator may, at any time without notice or
consent, delegate (a) any or all of its duties under the Transaction Documents
to any of its Affiliates or (b) specific duties to sub-contractors or other
professional services firms (including accountants, outside legal counsel or
similar concerns) who are in the business of performing such duties; provided,
that no such delegation shall relieve the Administrator of its responsibility
with respect to such duties and the Administrator shall remain obligated
hereunder as if the Administrator alone were performing such duties.

 

   9    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

21. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement in the event the Issuer shall fail to exercise the same.

22. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction.

23. Limitation of Liability. It is expressly understood and agreed by the
parties that (a) this document is executed and delivered by Wells Fargo Delaware
Trust Company, N.A., not individually or personally, but solely as Owner Trustee
of the Issuer, in the exercise of the powers and authority conferred and vested
in it, pursuant to the Trust Agreement, (b) each of the representations,
warranties, covenants, undertakings and agreements herein made on the part of
the Issuer is made and intended not as personal representations, warranties,
covenants undertakings and agreements by Wells Fargo Delaware Trust Company,
N.A. but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wells Fargo Delaware Trust Company, N.A., individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any person claiming
by, through or under the parties hereto, (d) Wells Fargo Delaware Trust Company,
N.A. has made no investigation as to the accuracy or completeness of any
representations and warranties made by the Issuer in this Agreement and
(e) under no circumstances shall Wells Fargo Delaware Trust Company, N.A. be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

 

   10    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

24. Other Interpretive Provisions. For purposes of this Agreement, unless the
context otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP;
provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control; (b) terms defined in
Article 9 of the UCC as in effect in the relevant jurisdiction and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule, Appendix or Exhibit are
references to Articles, Sections, Schedules, Appendices and Exhibits in or to
this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) headings are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

[SIGNATURES ON NEXT PAGE]

 

   11    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

DRIVE AUTO RECEIVABLES TRUST 2019-3 By:   WELLS FARGO DELAWARE TRUST COMPANY,
N.A.,   not in its individual capacity but solely as Owner Trustee By:  

/s/ Rosemary Kennard

Name:   Rosemary Kennard

Title:

  Vice President

 

   S-1    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

SANTANDER CONSUMER USA INC.,

as Administrator

By:  

/s/ Corey Henry

Name: Corey Henry Title: Vice President

 

   S-2    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, not individually but solely as Indenture
Trustee By:  

/s/ Lester E. Hendrix

Name: Lester E. Hendrix Title: Vice President

 

   S-3    Administration Agreement (DRIVE 2019-3)



--------------------------------------------------------------------------------

Joinder of Servicer:

SANTANDER CONSUMER USA INC., as Servicer, joins in this Agreement solely for
purposes of Section 3.

 

SANTANDER CONSUMER USA INC.,

as Servicer

By:  

/s/ Corey Henry

Name: Corey Henry Title: Vice President

 

   S-4    Administration Agreement (DRIVE 2019-3)